DETAILED ACTION
Status of the Application
This office action is in response to Applicant’s communications filed on December 15, 2021 and August 26, 2022.  Claims 1-3, 5-12 and 14-20 are pending, have been examined and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on 12/15/2021 and 8/26/2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being partially considered by the examiner.  However, the “Korean Office Action issued on August 31, 2021 in corresponding application No. 10-2021-0072478”, listed on the 12/15/2021 IDS, has not been considered since applicant did not provide a copy of an English translation.
Drawings
	The drawings submitted on December 15, 2021 are acceptable.

Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Claim 8 recites a formula (i.e. (current year- release year+ 1) * x) which is used to calculate a burn ratio.  
Claim 9 recites the use of various functions to dictate a burn rate for a token.
Please agree or disagree to the stipulation of each of the following assertions of facts: 
The equation/formula recited in claim 8 is a novel equation/formula invented by the applicant.
The exponentially decreasing function, logarithmically decreasing function, and n-th order decreasing function are functions invented by the applicant.
	If the applicant agrees then please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of the equation/formula and/or function(s).
	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.	The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1 .56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

Claim Interpretation
Regarding Claim 1:  Claims 1 recites the phrase “of an entity holding a token specifying the transportation device” and “of an organization performing trading, distribution, or repair of the transportation device as a proxy”.  These phrases merely provide non-functional descriptive material describing whom/what entity operates the first terminal and third terminal, respectively.  The fact that the first terminal is “of a particular entity” and/or that the third terminal is “of a particular organization” fails to affect how any of the positively recited steps are performed and/or the structure of the claimed service server.

Regarding Claim 2:  Claim 2 recites the phrase “wherein the information disclosure request includes inspection information on a result of inspecting the transportation device by the organization performing trading of the transportation device as a proxy.”  This phrase merely provides non-functional descriptive material that describes the contents of the information disclosure request, however the fact that the information disclosure request includes this particular instruction fails to affect how any of the positively recited steps are performed and/or the structure of the service server.  

Regarding Claim 6:  Claim 6 recites the phrase “wherein the smart contract includes a digital instruction compliant with a rule specifying to enable movement of the token only when the owner of the transportation device is changed.”  This phrase merely provides non-functional descriptive material that describes the contents of the smart contract, however the fact that the smart contract includes this particular instruction fails to affect how any of the positively recited steps are performed and/or the structure of the service server.  Applicant is not positively reciting a step where the token is moved when this condition is detected, nor is the claim refining the manner in which the contract is generated.

Regarding Claim 8:  Claim 8 recites the phrase “wherein the smart contract is activated at a preconfigured time to determine a ratio of currently issued tokens to be burned according to ratio calculation of: (current year- release year+ 1) * x, where x is a constant predetermined based on the information of the transportation device recorded at the time of issuing the token.”  This phrase merely provides an intended use/result of the generated contract.  Applicant is not positively reciting a step, or steps, where the service server activates the contract at a predetermined time, determines a ratio of currently issued tokens to be burned, and/or burns the calculated number of tokens.  Furthermore, this phrase fails to further limit how the smart contract is generated (i.e. in claim 7).

Regarding Claim 9:  Claim 9 recites the phrase “wherein the smart contract includes a digital instruction compliant with a rule specifying to burn the token in the form of an exponentially decreasing function, a logarithmically decreasing function, or an n-th order decreasing function when the predetermined period elapses.”  This phrase merely provides non-functional descriptive material that describes the contents of the smart contract, however the fact that the smart contract includes this particular instruction fails to affect how any of the positively recited steps are performed and/or the structure of the service server.  Applicant is not positively reciting a step where the tokens are burned according to a particular function, nor is the claim refining the manner in which the contract is generated.

	Examiner has provided prior art, where available, for these non-functional/intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
	The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).
	In the preliminary amendment submitted on August 25, 2022, applicant amended claim 1 to rename the “second terminal” to the “third terminal.”  Similar amendments were made to dependent claims 10 and 11, however applicant did not make corresponding changes in dependent claim 12.  Since claim 1 was amended and claim 12 was not amended in a corresponding fashion, claim 12 becomes unsupported by applicant’s disclosure.  That is, Examiner is unable to find an embodiment where the same terminal (e.g., the second terminal, the terminal of the entity purchasing the transportation device) would provide “transmission information on currency at a price corresponding to the token”, as recited in claim 1, and also provide “inspection information on a result of inspecting the transportation device” and receive “rewards of cryptocurrency carried out in the blockchain network system”, as indicated in claim 12.  In order to correct this issue, applicant could amend the “receiving” and “transmitting” steps in claim 12 to comprise the “third terminal” instead of the “second terminal.”  Alternatively, the second/third terminal language found in claims 1, 10 and 11 could be reverted back to their original form/language, which would keep the claim language more consistent with the language in the specification.	Examiner also notes that while the steps in independent claims 1, 19 and 20 essentially mirror each other, the entity associated with the second terminal in claim 1 is not the same entity associated with the second terminal in claims 19 and 20.  The same is true for the third terminal.  For consistency and ease of understanding, examiner recommends keeping the terminals and entities associated with them consistent throughout all claims.  Reverting the second/third terminal language found in claims 1, 10 and 11 back to their original form/language would correct the 112(a) issue above and make independent claims 1, 19 and 20 have consistent terminology.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.Regarding Claim 1:  Claim 1 recites the limitation “the service” as in “disclose information on the transportation device to a platform providing the service based on the information disclosure request.”  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis also make this limitation unclear because the only device/entity providing a service in the claim is the “service server” which provides a “tracking service.”  Accordingly, it is unknown whether “the service” is referring to the “tracking service” provided by the service server, a service provided by the “organization performing trading, distribution, or repair of the transportation device”, or some other unknown/unrecited service.  In order to further prosecution examiner has interpreted the limitation as reciting “disclose information on the transportation device to a platform providing a service based on the information disclosure request.”  Independent claims 19 and 20 recite a substantially similar limitation and contain the same antecedent basis issue.  Accordingly, claims 19 and 20 are also rejected under 35 U.S.C. 112(b).  Claims 2-3, 5-12 and 14-18 are rejected under 35 U.S.C. 112(b) based on their dependency to independent claim 1.

Regarding Claim 1:  Claim 1 recites a service server which comprises at least one memory storing instructions and at least one processor configured to execute the instructions, however the scope of the claim is unclear because there is no clear indication that the steps recited in claim 1 are performed as a result of executing the instructions on the at least one memory.  As best understood, all of the steps recited in claim 1 are part of the instructions stored in the memory and those instructions are executed by the at least one processor to perform the recited process.  In order to clearly indicate that all steps are part of the claimed at least one memory storing instruction, examiner recommends amending claim 1 to recite:
	A service server providing a tracking service for a transportation device based on a blockchain network system, the service server comprising:
	at least one processor;
	at least one memory operatively coupled with the at least one processor and comprising computer readable instructions which, when executed by the at least one processor, cause the at least one processor to perform the steps of:
		receiving an information disclosure request for trading […];
		disclosing information […];
		[…].

Regarding Claim 20:  The scope of claim 20 is unclear because the preamble is grammatically incorrect and it is mixing statutory categories.  For example, the preamble of claim 20 introduces a non-transitory computer-readable storage medium, however it then introduces a service server and recites what the service server comprises.  As best understood, claim 20 is supposed to be a computer readable medium claim.  In order to further prosecution the claim has been interpreted in this manner.  Examiner recommends amending claim 20 to recite:
	A non-transitory computer-readable storage medium including computer-executable instructions which, when executed by a processor, cause the processor to perform the steps of:
 		receiving an information disclosure request for trading […];
		disclosing information […];
		[…].

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that claims  1-3, 5-12 and 14-18 are directed to the statutory category of a machine, claim 19 is directed to the statutory category of a process, and claim 20 is directed to the statutory category of a manufacture, where the machine and manufacture include the process limitations that are directed to substantially the same subject matter of the process.  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 19 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 19 recites:  
	A service method performed by a service server providing a tracking service for a transportation device based on a blockchain network system, the service method comprising:
receiving an information disclosure request for trading from a first terminal of an entity holding a token specifying the transportation device or a second terminal of an organization performing trading of the transportation device as a proxy;
disclosing information on the transportation device to a platform providing the service based on the information disclosure request;
receiving, from a third terminal of an entity purchasing the transportation device, transmission information on currency at a price corresponding to the token; and
transmitting the token to a blockchain node managed by the third terminal and transferring the currency to an account managed by the first terminal, based on verification of the transmission information,
wherein the information disclosure request includes information on a margin to be added to a price about the token by the entity holding the token, and
wherein the disclosing of the information includes additionally issuing a token corresponding to the margin information of the transportation device.
	Here, the claims are directed to the abstract idea of collecting and providing information on a product (e.g., a transportation device) and transferring ownership of the product.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic practice (e.g., property sales), and/or a commercial or legal interaction (e.g., sales activities), and/or managing interactions between people (e.g., between a buyer, a seller, a broker, a service provider, etc.).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  Furthermore, the Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’”  Elfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear that the claim(s) focus on an abstract idea, and not on any improvement to technology and/or a technical field.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a service server, at least one memory, at least on processor, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 19 recites the additional elements of:  a service server; and a blockchain network system.  Although the preamble indicates that a tracking service for a transportation device is provided based on a blockchain network system, the steps recited in claim 19 never explicitly use the blockchain network system.  As per the service server, it is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  The claims’ use of the service server and/or the blockchain network system does not transform the claimed subject matter into a patent-eligible application because the claims do not require any nonconventional computer components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for the performance of the abstract idea on a generic computing/processing device.  Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6-7 (Fed. Cir. June 27, 2016).  Additionally, Examiner finds no indication in the Specification, that the operations recited in the independent claims require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Furthermore, there is no indication in the claim(s) that the computing components in combination with the abstract idea leads to an improvement of the computing components, or another technology, or to a technical field.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component (e.g., a service server, a blockchain network system, a memory, a processor, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.	Therefore, claim 19 is rejected under 35 U.S.C. §101 and is not patent eligible.  Independent claims 1 and 20, although slightly different in scope, recite similar subject matter to that found in claim 19, accordingly claims 1 and 20 are also rejected under 35 U.S.C. §101 for the same reasons and rational explained above.  Dependent claims 1-18 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Dependent claim 2 refines the abstract idea by describing the type of information collected about the transportation device, and by describing how the information about the transportation device is presented (e.g., as a token).  This claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 3, 5, 7, 14 and 16 recite the additional element of generating a smart contract that is compliant with a particular rule.  Examiner considers these additional elements to be a form of insignificant extra-solution activity.  The limitations recited in this/these claim(s) is/are only tangentially related to the invention, and the claim(s) fail(s) to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Furthermore, Applicant’s specification suggests that the generating of a smart contract compliant with particular rule(s) is sufficiently well-known in the art since the specification fails to describe the particular manner in compliance with 35 U.S.C. § 112(a) such a contract would be generated in compliance with the various rules.  See e.g., Specification p. 22 line 14 – p. 23 line 5; p. 26 line 19 – p. 27 line 8; p. 30 lines 1-18.
	Dependent claims 6 and 9 refine the abstract idea by providing non-functional descriptive material about the contents of the smart contract.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea. 
	Dependent claim 8 refines the abstract idea by providing non-functional descriptive material about the smart contract and/or the intended use of the contract (e.g., when it is activated, what the purpose of the smart contract is).  This claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 10 and 11 refine the abstract idea by describing the payment of fees associated with the execution of the transaction.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claim 12 refines the abstract idea by describing the type of information collected about the transportation device, and by describing how the information about the transportation device is presented (e.g., as a token).  This claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 15 and 17 refines the abstract idea by describing the type of information collected about the transportation device.  This claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claim 18 further refines the abstract idea by describing various task associated with the sale/transfer of the transportation device.  This claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10-12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0133713 A1) (“Wang”) in view of Konda et al. (US 2018/0189753 A1) (“Konda”). 
Regarding Claim 1:  Wang discloses a service server (“asset right management system”) providing a tracking service for a transportation device based on a blockchain network system, the service server comprising: 
at least one memory storing instructions for performing predetermined operations (See at least Wang [0030] “computer-readable storage medium can be a tangible apparatus for holding and storing the instructions executable of an instruction executing apparatus”); and 
at least one processor configured to execute the instructions by being coupled operatively with the at least one memory (See at least Wang [0030] “processor”), 
wherein the at least one processor is configured to receive an information disclosure request for trading of the transportation device from a first terminal of an entity holding a token specifying the transportation device or a third terminal of an organization performing trading, distribution, or repair of the transportation device as a proxy (See at least Wang [0031]; [0034]; [0037].  Where an information disclosure request (i.e. issue request, e.g., use-right issue request) for trading of the transportation device (i.e. asset, e.g., a vehicle) from a first terminal of an entity holding a token specifying the transportation device (i.e. from an owner) or a third terminal of an organization performing trading, distribution, or repair of the transportation device as a proxy (i.e. a node executing the smart contract) is received.);
disclose information on the transportation device to a platform providing the service based on the information disclosure request (See at least Wang [0031] “the use-right issuing function transmits the use-right issuing request to request the owner to approve the issue of the right to use the asset.”);
receive, from a second terminal of an entity purchasing the transportation device, transmission information on currency at a price corresponding to the token (See at least Wang [0038] “the purchaser also can input the transaction amount”; Fig. 4.); and
transmit the token to a node managed by the second terminal and transferring the currency to an account managed by the first terminal based on verification of the transmission information (See at least Wang [0038]; Fig. 4.).
	Wang further discloses where the information disclosure request (i.e. issue request, e.g., use-right issue request) includes relevant parameters associated with the transfer of the token, such as a fee associated with the transfer.  Wang [0034].  However, Wang does not explicitly disclose:  wherein the information disclosure request includes information on a margin to be added to a price about the token by the entity holding the token, or wherein, in disclosing the information, the processor additionally issues a token corresponding to the margin information of the transportation device.	Konda, on the other hand, teaches: 
wherein the information disclosure request includes information on a margin to be added to a price about the token by the entity holding the token (See at least Konda [0089-0097].  Where the information disclosure request (i.e. transaction request) includes information on a margin (i.e. includes transaction information on a fee) to be added to a price about the token (i.e. added to the transaction amount) by the entity holding the token (i.e. by the transaction party).), and 
wherein, in disclosing the information, the processor additionally issues a token corresponding to the margin information of the transportation device (See at least Konda [0089-0097]; Figs. 4A-I.  Wherein, in disclosing the information (i.e. in disclosing the transaction information to the blockchain/ledger), the processor additionally issues (i.e. creates) a token (i.e. Fees Token) corresponding to the margin information of the transportation device (i.e. corresponding to the fee associated with the transaction).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs method of including relevant parameters, such as a fee, in a request to transfer a token, to include the teachings of Konda, in order to collect transaction information and compute an associated obligation for each transaction (Konda [0004]).

Regarding Claim 2:  The combination of Wang and Konda discloses the service server of claim 1.  Wang further discloses wherein where the information disclosure request (i.e. issue request, e.g., use-right issue request) includes information (i.e. relevant parameters).  Wang [0034].  Wang does not explicitly disclose where the particular information in the information disclosure request comprises inspection information on a result of inspecting the transportation device by the organization performing trading of the transportation device as a proxy, however this difference is only found in the non-functional descriptive material that describes, at least in part, the particular composition of the information.  The fact that the information disclosure request includes this particular information fails to affect how any of the positively recited steps are performed and/or the structure of the service server.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability.  Examiner notes that while the processor issues or burns a token corresponding to the inspection information, there is no indication that the inspection information in the information disclosure request is used during the issuing and/or burning process.
	Both Wang and Konda disclose the issuing of a token.  For example, Wang discloses where a host executes a token generating function of an asset smart contract to generate (i.e. issue) at least one corresponding and fungible ownership token based on ownership-ratio information.  Wang [0031].  Wang also discloses where a use-right issuing function is executed to generate (i.e. issue) at least one corresponding and non-fungible use-right token based on the ownership token.  Id.  Konda discloses a system configured for analyzing transactions between two or more parties and creating (i.e. issuing) a digital token (also referred to as a hash), which can include processed and summarized information
related to the transaction, to represent the evidence (or other information) associated with the transaction and store the token in a distributed ledger.  Konda [0020].  Accordingly, both Wang and Konda disclose that it was known in the art to issue a token corresponding to various information.  The combination of Wang and Konda does not explicitly disclose wherein the token corresponds to the inspection information for the transportation device, however this difference is only found in the non-functional descriptive material that describes, at least in part, the particular information the issued token corresponds to.  The fact that the issued token corresponds to this particular information fails to affect how any of the positively recited steps are performed, including the issuing of the token itself, and/or the structure of the service server.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability.

Regarding Claim 3:  The combination of Wang and Konda discloses the service server of claim 1.  Wang further discloses wherein the processor is further configured to generate, when transmission of cryptocurrency at a price corresponding to the token to a pre-designated contract account is confirmed, a smart contract compliant with a rule specifying to record change of the owner of the transportation device through change of the holder of the token by transferring the token to a node of an entity that has transmitted the cryptocurrency in the blockchain network system (See at least Wang [0009]; [0027]; [0038]; Fig. 4.).

Regarding Claim 5:  The combination of Wang and Konda discloses the service server of claim 1.  Wang further discloses wherein the processor is further configured to generate, in the blockchain network system, a smart contract compliant with a rule specifying to additionally issue a token based on the information disclosure request by the entity holding the token (See at least Wang [0026]; [0031]; [0034].  Where the processor is further configured to generate, in the blockchain network system (i.e. blockchain network), a smart contract (i.e. an asset smart contract) compliant with a rule specifying to additionally issue a token (i.e. create a token, e.g., a use-right token) based on the information disclosure request (i.e. issue request, e.g., use-right issue request) by the entity holding the token (i.e. by an owner holding the ownership token).).

Regarding Claim 6:  The combination of Wang and Konda discloses the service server of claim 3.  Wang further discloses wherein the smart contract includes a digital instruction compliant with a rule specifying to enable movement of the token only when the owner of the transportation device is changed (See at least Wang [0009]; [0027]; [0037-0038].  Where the smart contract (i.e. asset smart contract) includes a digital instruction compliant with a rule specifying to enable movement of the token only when the owner of the transportation device is changed (i.e. indicated by selling the token).).

Regarding Claim 10:  The combination of Wang and Konda discloses the service server of claim 2.  Wang further discloses wherein, in the occurrence of transmission of the currency in response to an information disclosure request from the organization performing trading of the transportation device, the processor is further configured to transmit part of the currency to an account (See at least Wang [0008]; [0028]; [0031]; Fig. 2B.  Where, in the occurrence of transmission of the currency (i.e. transmission of the digital currency) in response to an information disclosure request from the organization performing trading of the transportation device (i.e. in response to the issue request), the processor is further configured to transmit part of the currency to an account (i.e. a profit-sharing amounts to the owner accounts).).
	Wang does not explicitly disclose that the part of the currency is transmitted to an account managed by the third terminal.  However, Wang teaches that a profit sharing module in the smart contract can calculate a profit sharing amount and transmit a portion of a profit to a particular entity (e.g., an owner) based information in the smart contract and the number of ownership tokens a particular owner holds.  Wang [0008]; [0023]; [0028]; [0031]; Fig. 2B. 	In view of the teachings provided by Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting part of the currency to an account managed by the third terminal because Wang already discloses that portions of the currency could be transferred to different entities and transferring to the account managed by the third terminal is merely a simple substitution of which particular account is receiving a portion of the currency.

Regarding Claim 11:  The combination of Wang and Konda discloses the service server of claim 1.  Wang further discloses wherein, in the occurrence of transmission of the currency in response to an information disclosure request from the organization performing trading of the transportation device, the processor is further configured to transmit rewards of cryptocurrency carried out in the blockchain network system (See at least Wang [0008]; [0028]; [0031]; Fig. 2B.  Where, in the occurrence of transmission of the currency (i.e. transmission of the digital currency) in response to an information disclosure request from the organization performing trading of the transportation device (i.e. in response to the issue request), the processor is further configured to transmit rewards of cryptocurrency (i.e. transmit digital currency, e.g., profit-sharing amounts to the owner accounts) carried out in the blockchain network system.).
	Wang does not explicitly disclose that the rewards of cryptocurrency carried out in the blockchain network system are transmitted to a node managed by the third terminal.  However, Wang teaches that a profit sharing module in the smart contract can calculate a profit sharing amount (e.g., a reward of cryptocurrency) and transmit a portion of a profit to a particular entity (e.g., an owner) based information in the smart contract and the number of ownership tokens a particular owner holds.  Wang [0008]; [0023]; [0028]; [0031]; Fig. 2B. 	In view of the teachings provided by Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting rewards of cryptocurrency carried out in the blockchain network system to a node managed by the third terminal because Wang already discloses that currency (i.e. rewards of cryptocurrency) could be transferred to different entities and transferring to a node managed by the third terminal is merely a simple substitution of which particular entity/node is receiving the currency.

Regarding Claim 12:  The combination of Wang and Konda discloses the service server of claim 1.  Both Wang and Konda disclose the issuing of a token corresponding to received information.  For example, Wang discloses where an issuing module receives an approval to a use-right issuing request (i.e. information) and, in response, issues a use-right token.  Wang [0008-0009]; [0025-0026]; [0031].  Konda discloses a system configured for analyzing transactions between two or more parties and creating (i.e. issuing) a digital token (also referred to as a hash), which can include processed and summarized information related to the transaction, to represent the evidence (or other information) associated with the transaction and store the token in a distributed ledger.  Konda [0020].  Accordingly, both Wang and Konda disclose that it was known in the art to receive information and to issue a token corresponding to the information.  The combination of Wang and Konda does not explicitly disclose where the information received is information on a result of inspecting the transportation device from the second terminal or that the particular information the issued token corresponds to is the inspection information on the transportation device, however this difference is only found in the non-functional descriptive material that describes, at least in part, the type of information that is received and the type of information the issued/burned token corresponds to.  The fact that the information contains a particular type of data/information and/or that the token corresponds to a particular type of data/information fails to affect how any of the positively recited steps are performed and/or the structure of the service server.  For example, there is no indication that the data is received in a particular manner simply because it contains a result of inspecting the transportation device.  Similarly, there is no indication that the token is issued, or burned, in a particular manner based upon the received inspection information.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability.
	Wang further discloses the processor is further configured to transmit rewards of cryptocurrency carried out in the blockchain network system to a node managed by [a] terminal (See at least Wang [0008]; [0028]; [0031]; Fig. 2B.  Where rewards of cryptocurrency (i.e. digital currency, e.g., profit-sharing amounts) carried out in the blockchain network system are transmitted to a node managed by a terminal (i.e. to an owner node).).
	Wang does not explicitly disclose that the rewards of cryptocurrency carried out in the blockchain network system are transmitted to a node managed by the second terminal.  However, Wang teaches that a profit sharing module in the smart contract can calculate a profit sharing amount (e.g., a reward of cryptocurrency) and transmit a portion of a profit to a particular entity (e.g., an owner) based information in the smart contract and the number of ownership tokens a particular owner holds.  Wang [0008]; [0023]; [0028]; [0031]; Fig. 2B. 	In view of the teachings provided by Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting rewards of cryptocurrency carried out in the blockchain network system to a node managed by the second terminal because Wang already discloses that currency (i.e. rewards of cryptocurrency) could be transferred to different entities and transferring to a node managed by the second terminal is merely a simple substitution of which particular entity/node is receiving the currency.

Regarding Claim 15:  The combination of Wang and Konda discloses the service server of claim 1.  Wang further discloses wherein the processor is further configured to:
receive usage information of the transportation device from the first terminal of the entity holding the token (See at least Wang [0031]; [0034]; [0037].  Where usage information (i.e. a use-right issue request) of the transportation device (i.e. asset, e.g., a vehicle) from the first terminal of the entity holding the token (i.e. from the owner) is received.); and
transmit rewards of cryptocurrency carried out in the blockchain network system to a node managed by the first terminal based on the usage information of the transportation device (See at least Wang [0008]; [0028]; [0031]; Fig. 2B.  Where rewards of cryptocurrency (i.e. digital currency, e.g., profit-sharing amounts) carried out in the blockchain network system are transmitted to a node managed by the first terminal (i.e. to the owner account) based on the usage information of the transportation device (i.e. based on the use-right issue request).).

Regarding Claim 16:  The combination of Wang and Konda discloses the service server of claim 15.  Wang further discloses wherein the processor is further configured to generate, in the blockchain network system, a smart contract compliant with a rule specifying to determine rewards calculated based on the usage information when a pre-designated contract account receives transaction information including the usage information and transmit the rewards of cryptocurrency carried out in the blockchain network system to the node managed by the first terminal (See at least Wang [0008]; [0028]; [0031]; Fig. 2B.  Where the processor is further configured to generate, in the blockchain network system, a smart contract (i.e. an asset smart contract) compliant with a rule specifying to determine rewards (i.e. determine a digital currency amount, e.g., determine a profit-sharing amount(s)) calculated based on the usage information (i.e. based on a total amount received to use an asset, e.g., 100 ETH) when a pre-designated contract account receives transaction information including the usage information (i.e. the asset smart contract is permitted to receive the digital currency as the proceeds) and transmit the rewards of cryptocurrency carried out in the blockchain network system (i.e. transmits the profit sharing amount in the form of digital currency, e.g., 2ETH) to the node managed by the first terminal (i.e. to the owner).).

Regarding Claim 19:  Wang discloses a service method performed by a service server providing a tracking service for a transportation device based on a blockchain network system, the service method comprising:
receiving an information disclosure request for trading from a first terminal of an entity holding a token specifying the transportation device or a second terminal of an organization performing trading of the transportation device as a proxy (See at least Wang [0031]; [0034]; [0037].  Where an information disclosure request (i.e. issue request, e.g., use-right issue request) for trading of the transportation device (i.e. asset, e.g., a vehicle) from a first terminal of an entity holding a token specifying the transportation device (i.e. from an owner) or a second terminal of an organization performing trading of the transportation device as proxy (i.e. a node executing the smart contract) is received.);
disclosing information on the transportation device to a platform providing the service based on the information disclosure request (See at least Wang [0031] “the use-right issuing function transmits the use-right issuing request to request the owner to approve the issue of the right to use the asset.”);
receiving, from a third terminal of an entity purchasing the transportation device, transmission information on currency at a price corresponding to the token (See at least Wang [0038] “the purchaser also can input the transaction amount”; Fig. 4.); and
transmitting the token to a blockchain node managed by the third terminal and transferring the currency to an account managed by the first terminal, based on verification of the transmission information (See at least Wang [0038]; Fig. 4.).
	Wang further discloses where the information disclosure request (i.e. issue request, e.g., use-right issue request) includes relevant parameters associated with the transfer of the token, such as a fee associated with the transfer.  Wang [0034].  However, Wang does not explicitly disclose:  wherein the information disclosure request includes information on a margin to be added to a price about the token by the entity holding the token, or wherein the disclosing of the information includes additionally issuing a token corresponding to the margin information of the transportation device.	Konda, on the other hand, teaches: 
wherein the information disclosure request includes information on a margin to be added to a price about the token by the entity holding the token (See at least Konda [0089-0097].  Where the information disclosure request (i.e. transaction request) includes information on a margin (i.e. includes transaction information on a fee) to be added to a price about the token (i.e. added to the transaction amount) by the entity holding the token (i.e. by the transaction party).), and 
wherein the disclosing of the information includes additionally issuing a token corresponding to the margin information of the transportation device (See at least Konda [0089-0097]; Figs. 4A-I.  Wherein the disclosing of the information (i.e. disclosing the transaction information to the blockchain/ledger) includes additionally issuing (i.e. creating) a token (i.e. Fees Token) corresponding to the margin information of the transportation device (i.e. corresponding to the fee associated with the transaction).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs method of including relevant parameters, such as a fee, in a request to transfer a token, to include the teachings of Konda, in order to collect transaction information and compute an associated obligation for each transaction (Konda [0004]).

Regarding Claim 20:  Wang discloses a non-transitory computer-readable storage medium including computer-executable instructions which cause, when executed by a processor, the processor to perform a service server providing a tracking service for a transportation device based on a blockchain network system, the service server comprising:
at least one memory storing instructions for performing predetermined operations (See at least Wang [0030] “computer-readable storage medium can be a tangible apparatus for holding and storing the instructions executable of an instruction executing apparatus”); and 
at least one processor configured to execute the instructions by being coupled operatively with the at least one memory (See at least Wang [0030] “processor”), wherein the at least one processor is configured to:
receive an information disclosure request for trading, distribution, or repair of the transportation device from a first terminal of an entity holding a token specifying the transportation device or a second terminal of an organization performing trading, distribution, or repair of the transportation device as a proxy (See at least Wang [0031]; [0034]; [0037].  Where an information disclosure request (i.e. issue request, e.g., use-right issue request) for trading, distribution, or repair of the transportation device (i.e. asset, e.g., a vehicle) from a first terminal of an entity holding a token specifying the transportation device (i.e. from an owner) or a second terminal of an organization performing trading, distribution, or repair of the transportation device as a proxy (i.e. a node executing the smart contract) is received.);
disclose information on the transportation device to a platform providing the service based on the information disclosure request (See at least Wang [0031] “the use-right issuing function transmits the use-right issuing request to request the owner to approve the issue of the right to use the asset.”);
receive, from a third terminal of an entity purchasing the transportation device, transmission information on currency at a price corresponding to the token (See at least Wang [0038] “the purchaser also can input the transaction amount”; Fig. 4.); and
transmit the token to a node managed by the third terminal and transferring the currency to an account managed by the first terminal based on verification of the transmission information (See at least Wang [0038]; Fig. 4.).
	Wang further discloses where the information disclosure request (i.e. issue request, e.g., use-right issue request) includes relevant parameters associated with the transfer of the token, such as a fee associated with the transfer.  Wang [0034].  However, Wang does not explicitly disclose:  wherein the information disclosure request includes information on a margin to be added to a price about the token by the entity holding the token, or wherein, in disclosing the information, the processor additionally issues a token corresponding to the margin information of the transportation device.	Konda, on the other hand, teaches: 
wherein the information disclosure request includes information on a margin to be added to a price about the token by the entity holding the token (See at least Konda [0089-0097].  Where the information disclosure request (i.e. transaction request) includes information on a margin (i.e. includes transaction information on a fee) to be added to a price about the token (i.e. added to the transaction amount) by the entity holding the token (i.e. by the transaction party).), and 
wherein, in the disclosing of the information, the processor additionally issues a token corresponding to the margin information of the transportation device (See at least Konda [0089-0097]; Figs. 4A-I.  Wherein, in the disclosing of the information (i.e. in the disclosing of the transaction information to the blockchain/ledger), the processor additionally issues (i.e. creates) a token (i.e. Fees Token) corresponding to the margin information of the transportation device (i.e. corresponding to the fee associated with the transaction).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs method of including relevant parameters, such as a fee, in a request to transfer a token, to include the teachings of Konda, in order to collect transaction information and compute an associated obligation for each transaction (Konda [0004]).

	Claims 7-9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Konda, as applied above, and further in view of Yantis et al. (US 2022/0058633 A1) (“Yantis”).
Regarding Claim 7:  The combination of Wang and Konda discloses the service server of claim 1.  Wang further discloses where a token owner can provide a use-right issuing request through an asset smart contract.  Wang [0034].  The use-right issuing request specifies a particular usage time range in which an issued use-right token would be valid.  Id.  Although Wang discloses the use of a smart contract to set a predetermined validity time range for a token, the combination of Wang and Konda does not explicitly disclose wherein the processor is further configured to generate, in the blockchain network system, a smart contract compliant with a rule specifying to burn a preconfigured number of tokens as a predetermined period elapses after the token is generated. 
	Yantis, on the other hand, teaches that a smart contract provides a set of verifiable conditions that must be satisfied in order to self-execute a transaction (e.g., transfer of ownership or expiration).  Yantis [0843].  Yantis indicates that a token may be associated with a smart contract, and that a smart contract may define the conditions that must be verified to generate new tokens, conditions that must be verified in order to transfer ownership of tokens, conditions that must be verified to redeem a token, and/or conditions that must be met to destroy (i.e. burn) a token.  Yantis [0843].  A smart contract may also contain code that defines actions to be taken when certain conditions are met.  Yantis [0843].  Yantis further indicates that tokens may be perishable, in that they lose all value at a predetermined time or upon the occurrence of a predetermined event.  Yantis [0851]; [0890].  For example, a seller may provide an expiry in the virtual representation that indicates a date and time that the virtual representation is no longer valid, such that when the expiry is reached, the token may be deemed invalid.  Yantis [0851].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs method of issuing use-right tokens, via a smart contract, that have predetermined validity periods, to include wherein the processor is further configured to generate, in the blockchain network system, a smart contract compliant with a rule specifying to burn a preconfigured number of tokens as a predetermined period elapses after the token is generated, as taught/suggested by Yantis.  One of ordinary skill in the art would have been motivated to include this feature in order to automatically destroy/burn an issued token after certain conditions are met, thus making the token invalid (Yantis [0843]; [0851]).

Regarding Claim 8:  The combination of Wang, Konda and Yantis discloses the service server of claim 7.  Yantis further discloses wherein the smart contract is activated at a preconfigured time (See at least Yantis [0843] “A smart contract may also contain code that defines actions to be taken when certain conditions are met. When implicated, the smart contract may determine whether the conditions defined therein are satisfied, and if so, to self-execute the actions corresponding to the conditions.”). 
	The combination of Wang, Konda and Yantis does not explicitly disclose that the smart contract is activated at the preconfigured time for the intended purpose of determining a ratio of currently issued tokens to be burned according to ratio calculation of: (current rear – release year + 1) * x, where x is a constant predetermined based on the information of the transportation device recorded at the time of issuing the token.  However, Yantis teaches that it was known in the art to activate a smart contract based on certain conditions, and that the smart contract could self-execute various instructions/actions based on the detected conditions.  Yantis [0843].  Yantis provides various examples of instructions/actions that could be executed based on the detected conditions, including an instruction/action executed by the smart contract that destroys (i.e. burns) a token.  Yantis [0843].
	In view of the teachings provided by Yantis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any number instructions in the smart contract for self-execution, up to and including “determin[ing] a ratio of currently issued tokens to be burned according to ratio calculation of: (current year- release year+ 1) * x, where x is a constant predetermined based on the information of the transportation device recorded at the time of issuing the token”, because merely using different instructions in the smart contract from that in the prior art is simply a matter of design choice. 

Regarding Claim 9:  The combination of Wang, Konda and Yantis discloses the service server of claim 7.  Yantis further discloses wherein the smart contract includes a digital instruction compliant with a rule specifying to burn the token (See at least Yantis [0843] “a smart contract corresponding to a virtual representation may define […] conditions that must be met to destroy a token. A smart contract may also contain code that defines actions to be taken when certain conditions are met. When implicated, the smart contract may determine whether the conditions defined therein are satisfied, and if so, to self-execute the actions corresponding to the conditions.”).
	The combination of Wang, Konda and Yantis does not explicitly disclose that the token is burned in the form of an exponentially decreasing function, a logarithmically decreasing function, or an n-th order decreasing function when the predetermined period elapses.  However, Yantis teaches that it was known in the art to activate a smart contract based on certain conditions, and that the smart contract could self-execute various instructions/actions based on the detected conditions.  Yantis [0843].  Yantis provides various examples of instructions/actions that could be executed based on the detected conditions, including an instruction/action executed by the smart contract that destroys (i.e. burns) a token.  Yantis [0843].
	In view of the teachings provided by Yantis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any number instructions in the smart contract for self-execution, up to and including “a digital instruction compliant with a rule specifying to burn the token in the form of an exponentially decreasing function, a logarithmically decreasing function, or an n-th order decreasing function when the predetermined period elapses”, because merely using different instructions in the smart contract from that in the prior art is simply a matter of design choice.

Regarding Claim 14:  The combination of Wang and Konda discloses the service server of claim 2.  Wang discloses the use of a smart contract (i.e. asset smart contract) with a smart contract compliant rule specifying to issue (i.e. create) a token based on information (i.e. an issue request, e.g., a use-right issue request).  See at least Wang [0026]; [0031]; [0034].  Wang also discloses that the process of using smart contracts and tokens can be applied to a number of areas, including the managing/selling of a vehicle (e.g., a bicycle, car, motorcycle, etc.).  Wang [0037].  The combination of Wang and Konda does not explicitly disclose wherein the processor is further configured to generate, in the blockchain network system, a smart contract compliant with a rule specifying to additionally issue or burn a token mapped to the transportation device based on scores for preconfigured items to be inspected with respect to the transportation device.
	Yantis, on the other hand, teaches that a smart contract provides a set of verifiable conditions that must be satisfied in order to self-execute a transaction (e.g., transfer of ownership or expiration).  Yantis [0843].  Yantis indicates that a token may be associated with a smart contract, and that a smart contract may define the conditions that must be verified to generate new tokens, conditions that must be verified in order to transfer ownership of tokens, conditions that must be verified to redeem a token, and/or conditions that must be met to destroy (i.e. burn) a token.  Yantis [0843].  A smart contract may also contain code that defines actions to be taken when certain conditions are met.  Yantis [0843].  
	In view of the teachings provided by Yantis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is further configured to generate, in the blockchain network system, a smart contract compliant with a rule specifying to additionally issue or burn a token mapped to the transportation device based on scores for preconfigured items to be inspected with respect to the transportation device because Yantis teaches that it was known in the art to generate smart contracts compliant with rules/conditions and, in response to meeting those rules/conditions, that various actions, such as generating or burning a token, could be performed.  One would have been motivated to include the teachings of Yantis into the process described by Wang in order to allow for the generating of smart contracts that are particularly suited for issues pertaining to the sale of, and/or right to use, a vehicle.

Regarding Claim 17:  The combination of Wang and Konda discloses the service server of claim 1.  Wang discloses where an action pertaining to a token (e.g., creating/issuing a token) is performed in response to the receiving of information (e.g., receiving a use-right issue request).  See at least Wang [0026]; [0031]; [0034].  Wang also discloses that the process of using tokens, smart contracts associated with tokens and/or rules associated with tokens can be applied to a number of areas, including the managing/selling of a vehicle (e.g., a bicycle, car, motorcycle, etc.).  Wang [0037].  The combination of Wang and Konda does not explicitly disclose wherein the processor is further configured to: receive loss information or disposal information of the transportation device from the first terminal of the entity holding the token; and freeze or burn the token based on the loss information or the disposal information of the transportation device.	Yantis, on the other hand, teaches where a smart contract provides a set of verifiable conditions that must be satisfied in order to self-execute a transaction (e.g., transfer of ownership or expiration).  Yantis [0843].  Yantis indicates that a token may be associated with a smart contract, and that a smart contract may define the conditions that must be verified to generate new tokens, conditions that must be verified in order to transfer ownership of tokens, conditions that must be verified to redeem a token, and/or conditions that must be met to destroy (i.e. burn) a token.  Yantis [0843].  A smart contract may also contain code that defines actions to be taken when certain conditions are met.  Yantis [0843].  
	In view of the teachings provided by Yantis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is further configured to: receive loss information or disposal information of the transportation device from the first terminal of the entity holding the token; and freeze or burn the token based on the loss information or the disposal information of the transportation device because Yantis teaches that it was known in the art to perform certain actions with respect to a token (e.g., burn/destroy a token) based on satisfying certain conditions.  One would have been motivated to include the teachings of Yantis into the process described by Wang in order to allow for the destruction/burning of a token based on a particular detected condition associated with a vehicle.  Furthermore, substituting one condition for another (e.g., receiving a particular piece of information) is merely a simple substitution of the condition which triggers the burning of the token.


Conclusion
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Loh et al. (KR 10-2020-0018893), a reference cited on the 8/26/2022 IDS, discloses where an asset transaction system evaluates the value of an asset and produces the evaluated price, issues a token corresponding to the evaluated price, and manages right and allocation of the token.  Loh also discloses the mediating of the sale of the token.  Loh Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685December 12, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685